     Case 4:19-cv-00250-WTM-CLR Document 32 Filed 01/25/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


GERARD J. PUGH,

        Plaintiff,

V.                                               CASE NO. CV419-250


HOMER BRYSON, Official
Capacity; DISTRICT ATTORNEY MEG
HEAP, Official Capacity; and
GEORGIA DEPARTMENT OF
CORRECTIONS;


        Defendants.




                                    ORDER


      Before   the    Court   is    the   Magistrate   Judge's   Report    and

Recommendation (Doc. 26), to which plaintiff has objected (Doc.

27). After a careful de novo review of the record, the report and

recommendation (Doc. 26) is ADOPTED as the Court's opinion in this

case.



      The Federal Rules of Civil Procedure require a plaintiff to

serve all defendants within 90 days of filing a complaint. Fed. R.

Civ. P. 4(m). The deadline by which Plaintiff was to perfect

service   in   this   case    was   December   30,   2019.   Recognizing   the

potential for confusion during the pendency of Plaintiff's motion

to proceed in forma pauperis—which, if granted, would have entitled

him to service by the U.S. Marshal Service—the Court entered an

order on June 11, 2020, directing Plaintiff to complete service by
    Case 4:19-cv-00250-WTM-CLR Document 32 Filed 01/25/21 Page 2 of 3




July   13,   2020.   {Doc.   19.)   When   Plaintiff    failed    to     provide

confirmation of service by the deadline, the Magistrate Judge

recommended dismissal of the case. (Doc. 26.)

       If a plaintiff fails to serve defendants within the time

provided by the Federal Rules, the Court '^must dismiss the action

without prejudice against that defendant or order that service be

made within a specified time." Fed. R. Civ. P. 4(m) (emphasis

added).   In   his   objection,     captioned   '''Motion   For   Case    to   go

[forward] and not [be] Dismissed," Plaintiff does not directly

address the Magistrate Judge's recommendation, but suggests that

his failure to serve is related to delays, interference, and human

error with the postal service. (Doc. 27 at 1.) Even if true,

problems with the postal service would not excuse the deficiency

because merely mailing the complaint to Defendants is not adequate

under the Federal Rules. Fed. R. Civ. P. 4(e) (providing acceptable

means of service). As he is not proceeding in forma pauperis, he

is not entitled to service by the Court or United States Marshals.

28 U.S.C. § 1915(d).

       Therefore, as Plaintiff has failed to serve his complaint

during the fourteen months since its initial filing, his objections

are OVERRULED and the Report and Recommendation is ADOPTED as the

opinion of the Court. (Doc. 26.) As a result. Plaintiff's complaint

is DISMISSED and the Clerk of Court is DIRECTED to close the case.
    Case 4:19-cv-00250-WTM-CLR Document 32 Filed 01/25/21 Page 3 of 3



Additionally, Plaintiff's pending motions (Docs. 23, 25, 28, 30

are DISMISSED AS MOOT.


     SO ORDERED this           day of January 2021.



                                 WILLIAM T. MOORE, JR.'
                                 UNITED STATES   DISTRICT   COURT
                                 SOUTHERN   DISTRICT   OF GEORGIA
